
	
		II
		Calendar No. 621
		111th CONGRESS
		2d Session
		S. 679
		[Report No. 111–334]
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2009
			Ms. Collins (for
			 herself, Mrs. Feinstein, and
			 Mr. Kohl) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 28, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To establish a research, development,
		  demonstration, and commercial application program to promote research of
		  appropriate technologies for heavy duty plug-in hybrid vehicles, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Heavy Duty Hybrid Vehicle Research,
			 Development, and Demonstration Act of 2009.
		2.Advanced heavy duty hybrid vehicle
			 technology research, development, demonstration, and commercial application
			 program
			(a)DefinitionsIn this section:
				(1)Advanced heavy duty hybrid
			 vehicleThe term
			 advanced heavy duty hybrid vehicle means a vehicle with a gross
			 weight between 14,000 pounds and 33,000 pounds that is fueled, in part, by a
			 rechargeable energy storage system.
				(2)Greenhouse
			 gasThe term greenhouse
			 gas means—
					(A)carbon dioxide;
					(B)methane;
					(C)nitrous oxide;
					(D)hydrofluorocarbons;
					(E)perfluorocarbons; or
					(F)sulfur hexafluoride.
					(3)Plug-in hybrid vehicleThe term plug-in hybrid means
			 a vehicle fueled, in part, by electrical power that can be recharged by
			 connecting the vehicle to an electric power source.
				(4)ProgramThe term program means the
			 competitive research, development, demonstration, and commercial application
			 program established under this section.
				(5)RetrofitThe term retrofit means the
			 process of creating an advanced heavy duty hybrid vehicle by converting an
			 existing, fuel-powered vehicle.
				(6)SecretaryThe term Secretary means the
			 Secretary of Energy.
				(b)EstablishmentThe Secretary shall establish a competitive
			 research, development, demonstration, and commercial application program under
			 which the Secretary shall provide grants to applicants to carry out projects to
			 advance research and development, and to demonstrate technologies, for advanced
			 heavy duty hybrid vehicles.
			(c)Applications
				(1)In generalThe Secretary shall issue requirements for
			 applying for grants under the program.
				(2)Selection criteria
					(A)In generalThe Secretary shall establish selection
			 criteria for awarding grants under the program.
					(B)FactorsIn evaluating applications, the Secretary
			 shall—
						(i)consider the ability of applicants to
			 successfully complete both phases described in subsection (d); and
						(ii)give priority to applicants who are best
			 able to—
							(I)fill existing research gaps and achieve the
			 greatest advances beyond the state of current technology; and
							(II)achieve the greatest reduction in fuel
			 consumption and emissions.
							(3)PartnersAn applicant for a grant under this section
			 may carry out a project in partnership with other entities.
				(4)Schedule
					(A)Application request
						(i)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall publish in the Federal Register,
			 and elsewhere as appropriate, a request for applications to undertake projects
			 under the program.
						(ii)Application deadlineThe applications shall be due not later
			 than 90 days after the date of the publication.
						(B)Application selectionNot later than 90 days after the date on
			 which applications for grants under the program are due, the Secretary shall
			 select, through a competitive process, all applicants to be awarded a grant
			 under the program.
					(5)Number of grants
					(A)In generalThe Secretary shall determine the number of
			 grants to be awarded under the program based on the technical merits of the
			 applications received.
					(B)Minimum and maximum numberThe number of grants awarded under the
			 program shall be not less than 3 and not more than 7 grants.
					(C)Plug-in hybrid vehicle
			 technologyAt least half of
			 the grants awarded under this section shall be for plug-in hybrid
			 technology.
					(6)Award amountsThe Secretary shall award not more than
			 $3,000,000 to a recipient per year for each of the 3 years of the
			 project.
				(d)Program requirements; 2 phases
				(1)In generalAs a condition of the receipt of a grant
			 under this section, each grant recipient shall be required to complete 2 phases
			 in accordance with this subsection.
				(2)Phase 1
					(A)In generalIn phase 1, the recipient shall conduct
			 research and demonstrate advanced hybrid technology by producing or
			 retrofitting 1 or more advanced heavy duty hybrid vehicles.
					(B)ReportNot later than 60 days after the completion
			 of phase 1, the recipient shall submit to the Secretary a report containing
			 data and analysis of—
						(i)the performance of each vehicle in carrying
			 out the testing procedures developed by the Secretary under subparagraph
			 (E);
						(ii)the performance during the testing of the
			 components of each vehicle, including the battery, energy management system,
			 charging system, and power controls;
						(iii)the projected cost of each vehicle,
			 including acquisition, operating, and maintenance costs; and
						(iv)the emission levels of each vehicle,
			 including greenhouse gas levels.
						(C)TerminationThe Secretary may terminate the grant
			 program with respect to the project of a recipient at the conclusion of phase 1
			 if the Secretary determines that the recipient cannot successfully complete the
			 requirements of phase 2.
					(D)TimingPhase 1 shall—
						(i)begin on the date of receipt of a grant
			 under the program; and
						(ii)have a duration of 1 year.
						(E)Testing procedures
						(i)In generalThe Secretary shall develop standard
			 testing procedures to be used by recipients in testing each vehicle.
						(ii)Vehicle performanceThe procedures shall include testing the
			 performance of a vehicle under typical operating conditions.
						(3)Phase 2
					(A)In generalIn phase 2, the recipient shall demonstrate
			 advanced manufacturing processes and technologies by producing or retrofitting
			 50 advanced heavy duty hybrid vehicles.
					(B)ReportNot later than 60 days after the completion
			 of phase 2, the recipient shall submit to the Secretary a report
			 containing—
						(i)an analysis of the technological challenges
			 encountered by the recipient in the development of the vehicles;
						(ii)an analysis of the technological challenges
			 involved in mass producing the vehicles; and
						(iii)the manufacturing cost of each vehicle, the
			 estimated sale price of each vehicle, and the cost of a comparable non-hybrid
			 vehicle.
						(C)TimingPhase 2 shall—
						(i)begin on the conclusion of phase 1;
			 and
						(ii)have a duration of 2 years.
						(e)Research on vehicle usage and alternative
			 drive trains
				(1)In generalThe Secretary shall conduct research into
			 alternative power train designs for use in advanced heavy duty hybrid
			 vehicles.
				(2)ComparisonThe research shall compare the estimated
			 cost (including operating and maintenance costs, the cost of emission
			 reductions, and fuel savings) of each design with similar nonhybrid power train
			 designs under the conditions in which those vehicles are typically used,
			 including (for each vehicle type)—
					(A)the number of miles driven;
					(B)time spent with the engine at idle;
					(C)horsepower requirements;
					(D)the length of time the maximum or near
			 maximum power output of the vehicle is needed; and
					(E)any other factors that the Secretary
			 considers appropriate.
					(f)Report to CongressNot later than 60 days after the date the
			 Secretary receives the reports from grant recipients under subsection
			 (d)(3)(B), the Secretary shall submit to Congress a report containing—
				(1)an identification of the grant recipients
			 and the projects funded;
				(2)an identification of all applicants who
			 submitted applications for the program;
				(3)all data contained in reports submitted by
			 grant recipients under subsection (d);
				(4)a description of the vehicles produced or
			 retrofitted by recipients in phases 1 and 2 of the program, including an
			 analysis of the fuel efficiency of the vehicles; and
				(5)the results of the research carried out
			 under subsections (e) and (i).
				(g)Coordination and
			 nonduplicationTo the maximum
			 extent practicable, the Secretary shall coordinate, and not duplicate,
			 activities under this section with other programs and laboratories of the
			 Department of Energy and other Federal research programs.
			(h)Cost-sharingSection 988 of the Energy Policy Act of
			 2005 (42 U.S.C. 16352) shall apply to the program.
			(i)Electrical grid research pilot
			 programThe Secretary, acting
			 through the National Laboratories and Technology Centers of the Department of
			 Energy, shall establish a pilot program to research and test the effects on the
			 domestic electric power grid of the widespread use of plug-in hybrid vehicles,
			 including plug-in hybrid vehicles that are advanced heavy duty hybrid
			 vehicles.
			(j)Authorization of appropriations
				(1)In generalThere are authorized to be appropriated to
			 the Secretary to carry out this section $16,000,000 for each of fiscal years
			 2010 through 2012.
				(2)LimitationsOf the funds authorized under paragraph
			 (1), not more than $1,000,000 of the amount made available for a fiscal year
			 may be used—
					(A)to carry out the research required under
			 subsection (e);
					(B)to carry out the pilot program required
			 under subsection (i); and
					(C)to administer the program.
					3.Expanding research in hybrid technology for
			 large vehiclesSubsection
			 (g)(1) of the United States Energy Storage Competitiveness Act of 2007 (42
			 U.S.C. 17231(g)(1)) is amended by inserting vehicles with a gross weight
			 over 16,000 pounds, before stationary
			 applications,.
		
	
		September 28, 2010
		Reported without amendment
	
